                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHRISTINA ATHERTON,                              )
                                                 )
                Plaintiff,                       )       Civil Action No. 17-962
                                                 )       Magistrate Judge Maureen P. Kelly
                        V.                       )
                                                 )
BRIAN SHAFFER and CHRISTOPHER                    )       Re: ECF No. 41
ROBBINS,                                         )
                                                 )
                Defendants.

                                      OPINION AND ORDER

          Presently before the Court is a Motion for Summary Judgment filed by Defendants Brian

Shaffer and Christopher Robbins (collectively, "Defendants"). ECF No. 41. For the reasons that

follow, the Motion for Summary Judgment will be granted.

I.        FACTUAL AND PROCEDURAL BACKGROUND

          Plaintiff Christina Atherton ("Plaintiff') filed a Complaint in which she raised five

counts.     ECF No. 1.        Plaintiff subsequently withdrew two counts (related to malicious

prosecution), ECF No. 15 at 1, and another count (conspiracy) was dismissed in the disposition

of Defendants' Motion to Dismiss, ECF No. 16 at 6. The two counts remaining are: Count II, a

claim of reckless investigation under 42 U.S.C. § 1983 against both Defendants; and Count V, a

state law claim of negligence against Defendant Shaffer.

          In support of their Motion for Summary Judgment, Defendants filed a Brief, a Concise

Statement of Material Facts, and an Appendix to the Motion. ECF Nos. 42, 44-45. The parties

filed a Joint Concise Statement of Material Facts. ECF No. 43. In opposition to the Motion for

Summary Judgment, Plaintiff filed a Brief, a Counter Statement of Material Facts, and an

Appendix to the Counter Statement and Brief. ECF Nos. 48-50. Defendants filed a Response to



                                                     1
Plaintiffs Counter Statement of Material Facts.           ECF No. 51.    The Motion for Summary

Judgment is now ripe for consideration.

II.    STANDARD OF REVIEW

       Summary judgment may only be granted "if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R.

Civ. P. 56(c). Pursuant to Rule 56, the Court must enter summary judgment against the party

"who fails to make a showing sufficient to establish the existence of an element essential to that

party's case, and on which that party will bear the burden of proof at trial." Celotex Corp. v.

Catrett, 477 U.S. 31 7, 322 ( 1986). In evaluating the evidence, the court must interpret the facts in

the light most favorable to the nonmoving party, drawing all reasonable inferences in that party's

favor. Jutrowski v. Twp. of Riverdale, 904 F .3d 280, 288 (3d Cir. 2018).

       In ruling on a motion for summary judgment, the court's function is not to weigh the

evidence, make credibility determinations, or to determine the truth of the matter, but only to

determine whether the evidence of record is such that a reasonable jury could return a verdict for

the nonmoving party. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150-51 (2000)

(citing decisions); Anderson v. Liberty Lobby, 477 U.S. 242, 248-49 (1986); Simpson v. Kay

Jewelers, Div. of Sterling, Inc., 142 F.3d 639, 643 n.3 (3d Cir. 1998). The mere existence of a

factual dispute, however, will not necessarily defeat a motion for summary judgment. Only a

dispute over a material fact-that is, a fact that would affect the outcome of the suit under the

governing substantive law-will preclude the entry of summary judgment. Liberty Lobby, 477

U.S. at 248.




                                                      2
III.    FACTUAL BACKGROUND

        The parties agree on the following facts. On June 7, 2016, Plaintiff, who was 19 years

old, was driving on Fort Run Road crossing PA 66 towards PA 128. ECF No. 43 11. Plaintiff

had a green light. Id. 1 2. Defendant Brian Shaffer ("Shaffer"), a Pennsylvania state trooper,

approached the intersection with Fort Run Road on his left.             Id. 1 4.   Shaffer, who was

responding to an emergency call, had his lights on as he approached the intersection. ECF No.

441 2; ECF No. 4912. Shaffer had a red light. ECF No. 43         1 2.   Plaintiff saw the red and blue

lights from Shaffer's vehicle as she was crossing the intersection. ECF No.44120; ECF No. 49

1 20.   Nearly immediately, Shaffer's vehicle impacted Plaintiffs vehicle near Plaintiffs right

rear wheel.   Id. 1 21.   Plaintiffs vehicle spun and struck a vehicle driven by Cathy Thiry

("Thiry"), who was stopped at the green light on the opposite side of PA 66. ECF No.4317.

        Defendant Christopher Robbins ("Robbins"), another state trooper, arrived at the scene

and interviewed Plaintiff in the back of an ambulance.         Id. 1 8.    At the conclusion of his

investigation, Robbins issued Plaintiff a traffic ticket for failure to yield to an emergency vehicle.

Id. 1 11. Plaintiff was found guilty of the offense before a district magistrate, but was found not

guilty before a judge on appeal. ECF No.44150; ECF No.49150.

IV.     DISCUSSION

        A.     Count II - Reckless investigation

               1.      Fourteenth Amendment

        Plaintiffs reckless investigation claim is brought under the Fourteenth Amendment. ECF

No. 1 at 7-9. The United States Court of Appeals for the Third Circuit has explained that a claim

for reckless investigation, if cognizable at all, could arise only under the Fourth Amendment:




                                                      3
           Although Geness purports to state a claim for reckless investigation under
           the Due Process Clause of the Fourteenth Amendment, such a claim, if
           cognizable, could only arise under the Fourth Amendment. See Manuel v.
           City of Joliet, 137 S. Ct. 911, 919, 197 L. Ed. 2d 312 (2017) ("If the
           complaint is that a form of legal process resulted in pretrial detention
           unsupported by probable cause, then the right allegedly infringed lies in the
           Fourth Amendment."); accord Albright v. Oliver, 510 U.S. 266,274, 114 S.
           Ct. 807, 127 L. Ed. 2d 114 (1994) (plurality opinion).

Geness v. Cox, 902 F.3d 344,354 n.5 (3d Cir. 2018).

        Following Geness, this Court has dismissed claims of reckless investigation arising under

the Fourteenth Amendment. Schneider v. Meinert, Civ. A. No. 18-64, 2019 U.S. Dist. LEXIS

46794, at *12-13 (W.D. Pa. Mar. 21, 2019); Weimer v. Cty. of Fayette, Civ. A. No. 17-1265,

2018 U.S. Dist. LEXIS 156659, at *29 (W.D. Pa. Sept. 14, 2018). Accordingly, Defendants are

entitled to judgment as a matter of law on Count II - Plaintiff's claim of reckless investigation

under the Fourteenth Amendment.

                 2.   Fourth Amendment

       Although Plaintiff's Complaint was filed in July 2017, ECF No. 1, Plaintiff now requests,

in light of the above-described developments in the law, to be granted the opportunity to amend

her Complaint to plead reckless investigation under the Fourth Amendment. ECF No. 48 at 11

n.5. This Court has the discretion to deny a request to amend if the amendment would be futile.

Jang v. Boston Sci. Scimed, Inc., 729 F.3d 357, 367 (3d Cir. 2013). Because the Court finds that

Defendants would be entitled to judgment as a matter of law on the bases of both qualified

immunity and the merits of such a claim, it would be futile for Plaintiff to amend her Complaint.

       This Court has set forth the following relevant legal considerations for a claim of reckless

investigation:

          It is generally understood that the Third Circuit Court of Appeals has not
          explicitly recognized a claim for reckless investigation. K.L.Q. v. Plum
          Borough Sch. Dist., 2016 U.S. Dist. LEXIS 64908, 2016 WL 2892174, at


                                                    4
          *6 (W.D. Pa. May 17, 2016) (Lenihan, M.J.). Further, the "'contours of a
          stand-alone claim for failure to investigate are not well-defined within
          this Circuit."' Kelly v. Jones, 148 F. Supp. 3d 395, 400 (E.D. Pa. 2015)
          (quoting Briscoe v. Jackson, 2 F.Supp.3d 635, 645 n. 5 (E.D. Pa. 2014)).
          Nonetheless, some courts have allowed such claims when a plaintiff shows
          that "'a police officer acted intentionally or recklessly, in a manner that
          shocks the conscience, in failing to investigate."' Id. (quoting Thomas v.
          Stanek, 2015 U.S. Dist. LEXIS 21276, 2015 WL 757574, at *7 (W.D. Pa.
          Feb. 23, 2015) (McVerry, J.)). These claims are typically asserted under
          circumstances in which a police officer arrested the plaintiff without
          conducting an adequate investigation beforehand. '"Failure to investigate is
          considered in tandem with the strength or weakness of the probable cause
          evidence."' Johnson v. Logan, 2016 U.S. Dist. LEXIS 171173, 2016 WL
          7187842, at *6 (W.D. Pa. Dec. 12, 2016) (Bissoon, J.) (quoting Stanek,
          2015 U.S. Dist. LEXIS 21276, 2015 WL 757574, at *7).

Doe v. Plum Borough Sch. Dist., Civ. A. No. 17-32, 2017 U.S. Dist. LEXIS 129464, at *11-13

(W.D. Pa. Aug. 15, 2017) (emphasis added).

              a.      Qualified immunity

       The ill-defined contours of a claim for failure to investigate would trigger a finding of

qualified immunity. As the United States Court of Appeals for the Third Circuit has explained:

          Qualified immunity operates to protect a public official from civil liability
          - even litigation - so long as he did not "violate clearly established
          statutory or constitutional rights of which a reasonable person would have
          known." Pearson v. Callahan, 555 U.S. 223,231, 129 S. Ct. 808, 172 L. Ed.
          2d 565 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct.
          2727, 73 L. Ed. 2d 396 (1982)). To determine the doctrine's applicability, a
          court must ascertain whether the facts shown by the plaintiff "make out a
          violation of a constitutional right" and whether that right "was clearly
          established at the time of [Wilson's] alleged misconduct." Id. at 232
          (quotation marks omitted). A right is clearly established if precedent places
          its existence beyond debate, such that only "the plainly incompetent or
          those who knowingly violate the law" are not shielded by qualified
          immunity. Kisela v. Hughes, 138 S. Ct. 1148, 1152, 200 L. Ed. 2d 449
          (2018) (quotation marks omitted). In determining that right, we must keep
          in mind the Supreme Court's repeated directives "not to define clearly
          established law at a high level of generality" and instead conduct this
          analysis "in light of the specific context of the case." Mullenix v. Luna, 136
          S. Ct. 305,308, 193 L. Ed. 2d 255 (2015) (quotation marks omitted).

Martin v. City ofNewark, No. 18-1228, 2018 U.S. App. LEXIS 36686, at *8-9 (3d Cir. 2018).


                                                    5
       There can be no senous argument that precedent has placed the existence of an

independent constitutional right to be free from a reckless investigation beyond debate. As to

this issue, the United States Court of Appeals for the Third Circuit held in Geness that:

          Although Geness purports to state a claim for reckless investigation under
          the Due Process Clause of the Fourteenth Amendment, such a claim, if
          cognizable, could only arise under the Fourth Amendment. See Manuel v.
          City of Joliet, 137 S. Ct. 911, 919, 197 L. Ed. 2d 312 (2017) ("If the
          complaint is that a form of legal process resulted in pretrial detention
          unsupported by probable cause, then the right allegedly infringed lies in the
          Fourth Amendment."); accord Albright v. Oliver, 510 U.S. 266, 274, 114 S.
          Ct. 807, 127 L. Ed. 2d 114 (1994) (plurality opinion). Whatever doubts we
          may harbor as to the viability of such a claim, however, see Brooks v. City
          of Chi., 564 F.3d 830, 833 (7th Cir. 2009) (observing that "[a] plaintiff
          cannot state a due process claim by combining what are essentially claims
          for false arrest under the Fourth Amendment and state law malicious
          prosecution into a sort of hybrid substantive due process claim under the
          Fourteenth Amendment" (citations omitted)); Curley v. Vill. of Suffern, 268
          F.3d 65, 70 (2d Cir. 2001) (stating that an officer need not "explore and
          eliminate every theoretically plausible claim of innocence" even if "an
          investigation might have cast doubt upon the basis for the arrest" (citations
          omitted)), we have no occasion to resolve them today. .. . [N]o such
          constitutional right was "clearly established" at the relevant time, as
          required to overcome qualified immunity. Ashcroft v. Al-Kidd, 563 U.S.
          731,741,131 S.Ct.2074, 179L.Ed.2d 1149(2011).

Geness, 902 F.3d at 354 n.5 (emphasis added).

       Accordingly, the Court finds that Defendants would be entitled to judgment as a matter of

law on a claim of reckless investigation under the Fourth Amendment.            Further, assuming

arguendo that Defendants would not be entitled to qualified immunity, the Court additionally

finds that Defendants would be entitled to judgment as a matter of law on the merits of a reckless

investigation under the Fourth Amendment.

               b.     Merits

       As a preliminary matter, the factual basis for a claim against Defendant Shaffer, who did

not conduct an investigation of Plaintiff, is wholly lacking. As to the claim against Defendant



                                                     6
                                                                                                                   I
Robbins, even when viewing the facts in the light most favorable to Plaintiff and drawing all

reasonable inferences her favor, the Court finds that the evidence of record is such that no

reasonable jury could find that Robbins acted intentionally or recklessly, in a manner that shocks

the conscience, in failing to investigate Plaintiffs role in the subject accident.

        In the Police Crash Report, Robbins details the steps he took in his investigation. ECF

No. 45-4 at 72-80. He interviewed Plaintiff and Shaffer at the scene of the accident. Id. at 78-

79. Shaffer stated he had his emergency lights and siren activated. Id. at 79. Robbins indicates

that Thiry and an unnamed witness to the accident were interviewed by other police personnel.

Id. Both of these witnesses reported that Shaffer had his lights and siren on as he traveled to the

intersection. Id. Robbins further states that he reviewed dash camera footage of the incident,

including the metadata included therein. Id. The footage indicated that Shaffer was using his

lights and siren. Id. Robbins also states that he inspected the traffic lights and the preemptive

emergency signal at the intersection and that all were operational. Id. at 78. A preemptive

emergency signal can change the color of the traffic lights upon the approach of an emergency

vehicle. ECF No. 43     ii 10.
        In challenging Robbins's investigation, Plaintiff does not dispute the above-stated facts;

instead, she questions the weight that Robbins gave to evidence obtained in his investigation.

Plaintiff argues that because the preemptive emergency signal failed to change the light to green

for Shaffer as he approached, but was in working order, Robbins should have known that Shaffer

was not using a siren. ECF No. 48 at 4-5. She further argues that the dashcam footage was of

limited value to the investigation because the audio did not engage until after the crash. Id. at 5. 1




1In addition, she argues that this Court should disregard the dashcam footage reviewed by Robbins, because it is
now unavailable. Id. at 5-6.

                                                           7
                                                                                                                        I
Finally, she argues that Shaffer should have discounted the eyewitness statements that Robbins

had his siren on in light of contradictory evidence, including Plaintiffs statement. Id. at 6-7. 2

           In making her argument, Plaintiff concedes that Robbins had support for the conclusion

he reached in his investigation, e.g., eyewitness accounts, Shaffer's statement, and audio from

Shaffer's vehicle immediately following the crash.                 Plaintiff does not dispute that Robbins

conducted an investigation which involved witness interviews, field testing and reviewing

physical evidence. Ultimately, Plaintiff only disputes the conclusion reached by Robbins in light

of conflicting evidence.        However, this Court has reviewed the evidence of the scope and

outcome of Robbins's investigation and finds that no reasonable jury could find that Robbins

intentionally or recklessly, in a manner that shocks the conscience, failed to investigate

Plaintiffs role in the subject accident. Accordingly, Defendants would be entitled to judgment

as a matter of law on a claim ofreckless investigation under the Fourth Amendment on this basis

as well.

                  c.      Conclusion

           In conclusion, it would be futile for Plaintiff to amend her Complaint to plead a claim of
                                                                                                                        i
                                                                                                                        i


reckless investigation under the Fourth Amendment because Defendants would be entitled to

judgment as a matter of law on such a claim on the basis of qualified immunity and on the

merits. Accordingly, Plaintiffs request to do so is denied.

           B.     Count V - Negligence

           The sole remaining claim in this case is Count V, a state law claim of negligence. It is

well-established that, where all claims over which the Court has original jurisdiction have been

dismissed, the district court may decline to exercise supplemental jurisdiction over remaining

2 In addition, Plaintiff argued that this Court "should disregard the use of [the unnamed] [eye]witness to prove that
Defendant Shaffer had his siren on." Id. at 6. Whether Defendant Shaffer had his siren on is not a question before
this Court.

                                                              8
state law claims. 28 U.S.C. § 1367(c)(3). Although declining to exercise jurisdiction is within

the discretion of the district court, the United States Court of Appeals for the Third Circuit has

held that, absent extraordinary circumstances, pendent jurisdiction should be declined where the

federal claims are no longer viable. Shaffer v. Bd. of Sch. Dir. Albert Gallatin Area Sch. Dist.,

730 F.2d 910,912 (3d Cir. 1984) (citations omitted).

       In this case, where Plaintiffs federal claims are no longer viable and no extraordinary

circumstances warrant the exercise of supplemental jurisdiction over Plaintiffs state law claim,

the Court declines to do so. Accordingly, Count V will be dismissed without prejudice to raise

in state court. See Probst v. SCI Greene Med. Dept., Civ. A. No. 17-1014, 2018 U.S. Dist.

LEXIS 73845, at *7 (W.D. Pa. Apr. 30, 2018).

V.     CONCLUSION

       Defendants' Motion for Summary Judgment will be granted as to Count II.                No

amendment will be permitted. The Court will decline to exercise supplemental jurisdiction over

Count V, which will be dismissed without prejudice to raise in state court. An appropriate order

follows.




                                                    9
                                             ORDER



       AND NOW, this 30 th day of April, 2019, IT IS HEREBY ORDERED that the Motion for

Summary Judgment filed by Defendants Brian Shaffer and Christopher Robbins, ECF No. 41, is

GRANTED as to Count II. IT IS FURTHER ORDERED that Count V is dismissed without

prejudice to raise in state court. The Clerk of Court is directed to mark this matter closed.




                                              BY THE COURT:




                                              MAUREEN P. KEL
                                              UNITED STATES MAGISTRATE




cc:    All counsel of record via CM/ECF




                                                     10
